                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               HOT SPRINGS DIVISION


 WILLIAM SHEELEY                                                                PLAINTIFF

 v.                                 Civil No. 2:19-CV-02007

 STATE OF ARKANSAS, DEPUTY                                                   DEFENDANTS
 PROSECUTING ATTORNEY MARK
 JOHNSON and PUBLIC DEFENDER
 AUBREY BARR

                                        JUDGMENT


       For the reasons stated in the Opinion and Order filed this date, this case is DISMISSED

WITHOUT PREJUDICE. This case constitutes a strike pursuant to 28 U.S.C. § 1915(g) and the

Clerk is DIRECTED to place a § 1915 strike flag on the case.


       IT IS SO ORDERED this 4th day of March 2019.


                                                          /s/P. K. Holmes, III
                                                          P. K. HOLMES, III
                                                          U.S. DISTRICT JUDGE




                                              1
